Name: 94/63/EC: Commission Decision of 31 January 1994 drawing up a provisional list of third countries from which Member States authorize imports of semen, ova and embryos of the ovine, caprine and equine species, ova and embryos of the porcine species
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  cooperation policy;  natural and applied sciences;  economic geography;  trade;  agricultural policy
 Date Published: 1994-02-02

 Avis juridique important|31994D006394/63/EC: Commission Decision of 31 January 1994 drawing up a provisional list of third countries from which Member States authorize imports of semen, ova and embryos of the ovine, caprine and equine species, ova and embryos of the porcine species Official Journal L 028 , 02/02/1994 P. 0047 - 0048 Finnish special edition: Chapter 3 Volume 56 P. 0004 Swedish special edition: Chapter 3 Volume 56 P. 0004 COMMISSION DECISION of 31 January 1994 drawing up a provisional list of third countries from which Member States authorize imports of semen, ova and embryos of the ovine, caprine and equine species, ova and embryos of the porcine species (94/63/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Article A (I) to Directive 90/425/EEC (1), and in particular Article 28 thereof, Whereas imports in the Community of semen, ova and embryos subject to Directive 92/65/EEC must be from third countries which are able to offer equivalent guarantees to conditions laid down for the placing on the market before the 31 December 1993; Whereas in the absence of these guarantees for the abovementioned date and in view of facilitating to the new system of veterinary controls at the external borders of the Community, it is necessary to draw up provisional Community lists of third countries or parts of third countries from which imports of semen, ova and embryos of the ovine, caprine and equine species, ova and embryos of the porcine species are authorized, which could be based, in particular, on Council Decision 79/542/EEC (2), as last amended by Commission Decision 93/507/EEC (3); Whereas, considering the adaptation to the new regime which will follow the adoption of these lists, it is justified to foresee a period of time for their application; Whereas, the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize imports of semen, ova and embryos of the ovine and caprine species from third countries appearing in the list in Part I of the Annex. Member States shall authorize imports of semen, ova and embryos of the equine species from third countries appearing in the list in Part II of the Annex. Member States shall authorize imports of ova and embryos of the porcine species from third countries appearing in the list in Part III of the Annex. Article 2 This Decision shall apply from 1 July 1994. Article 3 This Decision is addressed to Member States. Done at Brussels, 31 January 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 14. 9. 1992, p. 54. (2) OJ No L 146, 14. 6. 1979, p. 15. (3) OJ No L 237, 22. 9. 1993, p. 36. ANNEX The following lists are lists in principle, and importations shall fulfil the relevant animal health and public health requirements. PART I List of third countries from which Member States authorize imports of semen, ova and embryos of the ovine and caprine species Third countries, appearing in the list in Annex of Council Decision 79/542/EEC, from which imports of live animals of the ovine and caprine species are authorized. PART II List of third countries from which Member States shall authorize imports of semen, ova and embryos of the equine species Third countries, appearing in the list of the first part of the Annex of Council Decision 79/542/EEC from which imports of live animals of the equine species are authorized. PART III List of third countries from which Member States shall authorize imports of ova and embryos of the porcine species Third countries from which imports of porcine semen is authorized in accordance with Commission Decision 93/160/EEC (1). (1) OJ No L 67, 19. 3. 1993, p. 27.